STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

SHARI MIOT AND ALLEN NO. 2022 CW 0787
PETRASEK, JR., INDIVIDUALLY

AND ON BEHALF OF THEIR

DECEASED FATHER, ALLEN

PETRASEK

VERSUS

PODIATRY INSURANCE COMPANY OCTOBER 27, 2022
OF AMERICA AND WAYBRUN J.
HEBERT, III, M.D.

 

In Re: Dr. Waybrun Hebert, III and Podiatry Insurance Company
of America, applying for supervisory writs, 32nd
Judicial District Court, Parish of Terrebonne, No.
190839.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT GRANTED WITH ORDER. The district court’s May 9, 2022
judgment which granted the motion for partial summary judgment
filed by plaintiffs is vacated. In the reply memorandum filed
by the plaintiffs with the district court, plaintiffs objected
to the affidavit of defendant, Waybrun Hebert, III. According
to the transcript of the hearing on this motion, the district
court did not rule on the admissibility of the affidavit of
defendant and took the matter under advisement. The district
court’s May 9, 2022 judgment is silent as to a ruling by the
district court on the admissibility of defendant’s affidavit.
La. Code Civ. P. art. 966(D)(2) provides that the court shall
specifically state on the record or in writing which documents,
if any, it held to be inadmissible or declined to consider. See
also James as Co-Trustees of Addison Family Trust v. Strobel,
2019-0787 (La. App. lst Cir. 6/24/20), 2020 WL 3446635
(unpublished). Therefore, this matter is remanded to the
district court with instructions to rule on the admissibility of
the affidavit of Waybrun Hebert, III in accordance with La. Code
Civ. P. art. 966(D)(2) and to rule on the motion for partial
summary judgment after consideration of this evidentiary issue.

 

JMM
PMc

Holdridge, J., concurs.

COURT OF APPEAL, FIRST CIRCUIT

a.sel)

DEPUTY CLERK OF COURT
FOR THE COURT